DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See the attached PTO-892 Notice of References cited for additional relevant prior art.  However, none of the prior art, alone or in combination, teaches a treatment system as claimed in claims 1, 9, and 16, where a coupler attached to an occlusive implant circumferentially surrounds a conduit, the conduit axially moveable relative to the coupler, and a securing member attached to the conduit and removably couplable to the coupler.  In other words, a conduit (having a lumen) extends through but is also slidably moveable with respect to a coupler attached to an occlusive implant, and the conduit also having securing members attached thereto which are removably couplable to the coupler.  While the prior art teaches a coupler attached to an occlusive implant and securing members attached to a conduit which are removably couplable to the coupler, there is no teaching of a conduit surrounded by the coupler and slidably/axially moveable thereto, and the securing members which attach to the coupler are attached to the same conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771